Citation Nr: 1643343	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  13-25 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1945 to March 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in October 2015.

In March 2013, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In August 2016, prior to the promulgation of a decision in the appeal, the Veteran, through his representative, indicated that he wished to withdraw the appeal for entitlement to an initial disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran for entitlement to an initial disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2016 statement, the Veteran, through his representative, indicated that he wished to withdraw the appeal of his claim for entitlement to an initial disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and withdrawal may be made by an appellant or by his authorized representative.  38 C.F.R. § 20.204.  With regard to the issue withdrawn by the Veteran, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for entitlement to an initial disability rating in excess of 40 percent for degenerative arthritis of the lumbar spine is dismissed.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


